Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12 July 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein and lined through has not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US Pub.2011/0064427).
Regarding claim 1, Yoshida (US Pub.2011/0064427) teach an image forming apparatus (fig.1), comprising: a fixing device that fixes a toner image on a sheet (fig.1, #151); a discharge roller pair that discharges the sheet on which the toner image has been fixed in the fixing device to a discharge tray via a discharge port (fig.2, #206 discharges onto #203); a detection portion that detects a rear end of the sheet being conveyed from the fixing device toward the discharge port (fig.2, #207; para.0041); and a discharge control unit (fig.3, #400) that, based on an amount of time that has elapsed from a point in time of detection of the rear end of the sheet by the detection portion, controls rotation of a discharge roller included in the discharge roller pair so as to control a discharge speed of the sheet, wherein the discharge control unit performs control so that, within a prescribed period from the point in time of detection of the rear end to when the rear end of the sheet passes through the discharge roller pair, the discharge speed of the sheet is reduced to a value lower than a reference speed (para.0089: after trailing edge has passed through rollers 204), and after a lapse of the prescribed period, the discharge speed of the sheet is increased back to the reference speed (para.0089: increased when trailing end at rollers 206).

Regarding claim 4, Yoshida (US Pub.2011/0064427) teach an image forming apparatus wherein the prescribed period is a duration determined based on a predetermined conveyance distance of the sheet from a position at which the rear end of the sheet is detected by the detection portion to a position of the discharge roller pair and the discharge speed of the sheet (para.0089: based on distance from inside #200 to passing through #204 and then through #206).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (US 5,181,705).
Regarding claim 1, Ueda et al. (US 5,181,705) teach an image forming apparatus (fig.5), comprising: a fixing device that fixes a toner image on a sheet (fig.5, large roller pair upstream of #44); a discharge roller pair that discharges the sheet on which the toner image has been fixed in the fixing device to a discharge tray via a discharge port (fig.5, #45 discharges onto #40); a detection portion that detects a rear end of the sheet being conveyed from the fixing device toward the discharge port (fig.5, #44; col.7, ln.60-65); and a discharge control unit that, based on an amount of time that has elapsed from a point in time of detection of the rear end of the sheet by the detection portion, controls rotation of a discharge roller included in the discharge roller pair so as to 
Regarding claim 2, Ueda et al. (US 5,181,705) teach an image forming apparatus wherein the discharge control unit performs control so that at the point in time of detection of the rear end, the discharge speed of the sheet is reduced to a value lower than the reference speed (fig.3; col.5, ln.65-68).
Regarding claim 3, Ueda et al. (US 5,181,705) teach an image forming apparatus wherein the discharge control unit performs control so that at timing later than the point in time of detection of the rear end, the discharge speed of the sheet is reduced to a value lower than the reference speed (fig.4).
Regarding claim 4, Ueda et al. (US 5,181,705) teach an image forming apparatus wherein the prescribed period is a duration determined based on a predetermined conveyance distance of the sheet from a position at which the rear end of the sheet is detected by the detection portion to a position of the discharge roller pair and the discharge speed of the sheet (fig.3&4; col.6, ln.1-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US Pub.2011/0064427) in view of Granzow et al. (US 3,502,407).
Yoshida (US Pub.2011/0064427) teaches all of the limitations of claim 1, upon which claims 5 and 6 depend.
However, Yoshida (US Pub.2011/0064427) fails to teach the use of a cooling portion.
Regarding claim 5, Granzow et al. (US 3,502,407) teach an image forming apparatus (fig.1) discharging a sheet via a discharge roller pair (fig.1, via roller pair #76 & #82) comprising: a cooling portion (fig.1, #12) that cools the sheet (col.2, ln.54-56) discharged on the discharge tray (fig.1, #32) by the discharge roller pair.
Regarding claim 6, Granzow et al. (US 3,502,407) teach an image forming apparatus wherein the cooling portion is formed of a fan (fig.1, #86; col.4, ln.12-14) that cools the sheet by blowing air to the sheet (col.4, ln.22-25).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the discharge tray area of Yoshida (US Pub.2011/0064427) by incorporating the .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 5,181,705) in view of Granzow et al. (US 3,502,407).
Ueda et al. (US 5,181,705) teaches all of the limitations of claim 1, upon which claims 5 and 6 depend.
However, Ueda et al. (US 5,181,705) fails to teach the use of a cooling portion.
Regarding claim 5, Granzow et al. (US 3,502,407) teach an image forming apparatus (fig.1) discharging a sheet via a discharge roller pair (fig.1, via roller pair #76 & #82) comprising: a cooling portion (fig.1, #12) that cools the sheet (col.2, ln.54-56) discharged on the discharge tray (fig.1, #32) by the discharge roller pair.
Regarding claim 6, Granzow et al. (US 3,502,407) teach an image forming apparatus wherein the cooling portion is formed of a fan (fig.1, #86; col.4, ln.12-14) that cools the sheet by blowing air to the sheet (col.4, ln.22-25).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the discharge tray area of Ueda et al. (US 5,181,705) by incorporating the cooling and delivering fan of Granzow et al. (US 3,502,407) in order to be able to reliably feed and stack the sheets without smearing the toner image (col.1, ln.44-54 and ln.69-72).


Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                  
/LKR/
3/15/2022